                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 1 of 153




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 8, 2020




                                                                                   1
                                    CUI//PRIVILEGE//DELIB/FEDCON
                         Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 2 of 153

Periodic Performance Management Reports
Table of Contents
                                                                                             Slide
                                                       Report Title
                                                                                            Number
 2020 Census: Nonresponse Followup At A Glance                                                3
 2020 Census: Nonresponse Followup Progress                                                   4
 2020 Census: Nonresponse Followup Progress and Cost                                          5
 2020 Census: Nonresponse Followup Enumerator Staffing                                        6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                              7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                      8
 2020 Census: Housing Unit Enumeration Progress by State                                      9
 2020 Census: Nonresponse Followup Challenge Areas by State                                  10-20
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                         21
 2020 Census: Group Quarters Enumeration - Overview                                           22
 2020 Census: Group Quarters Enumeration – Operational Status                                 23
 Appendix                                                                                    24-29




                                                                                                  2
                                                    CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 3 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 4 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 5 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 6 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 7 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 8 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 9 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 10 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 11 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 12 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 13 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 14 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 15 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 16 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 17 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 18 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 19 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 20 of 153
                            Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 21 of 153

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 3, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/3)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $918
          Remaining Potential COVID approvals                                                                 $172                  $188
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $70

        Remaining Contingency before acceleration efforts                                                    $994                   $994

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                   $23
         Additional Mailing and Advertising                                                                   $50                  $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                      --
         Replacement training of 150k enumerators                                                            $165                      --
         Additional overtime for NRFU enumerators                                                            $100                   $3.7
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $8.1
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                      --
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                      --

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                      --

        Remaining Contingency for Unknowns                                                                   $187                      --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses will begin accruing around September 3 due to payroll validation requirements.


                                                                                                                                     21
                                                            CUI//PRIVILEGE//DELIB/FEDCON
                 Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 22 of 153


Periodic Performance Management Reports
2020 Census: Group Quarters Enumeration* – Overview

Group Quarters are places where people live or stay in a group living arrangement.
They are usually owned or managed by an organization providing housing and or
services for their residents.


Group Quarters include places such as:
• Correctional Facilities
• Nursing/Skilled-Nursing Facilities
• College/University Student Housing
• Military Quarters
• Residential Treatment Centers
• Group Homes


*Service Based Enumeration is a component of Group Quarters Enumeration
conducted from September 22 – 24, 2020



                                                                                     22
                                      CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 23 of 153


Periodic Performance Management Reports
2020 Census: Group Quarters Enumeration – Operational Status
Source: Unified Tracking System
Data Current as of: September 7, 2020


                                        Group Quarters Enumeration Operational Timing
                    Activity/Operations                         Start Date                    End Date

       Group Quarters (e-Response)                                April 2                        August 7

       Group Quarters (In Field Enumeration)                      July 1                      August 26



                                            Group Quarters Enumeration Progress
       Initial                                     Total              Current       Completed &       Percent Complete
                                GQs Added
      Workload                                    Workload           Workload       Closed Cases          & Closed

       195,656                     21,398          217,054              1,037          216,017              99.52%


 Enumeration Rate by Mode:
 • e-Response: 42.1%
 • In Field Enumeration: 57.9%



                                                                                                                23
                                                    CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 24 of 153




              Appendix




                                                                    24
                     CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 25 of 153

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                              Report Title                                                        Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        26
                                                                           callers who leave a message requesting this option.
         2020 Census: Partners & Participating Organizations               Progress to establish relationships with National and community             27
                                                                           organizations is ongoing. The number of partnering organizations at
                                                                           the national-level has grown to 1,054. The 2020 Census exposure at
                                                                           the local and community level continues; the number of active
                                                                           community partners is over 395,000. We have exceeded the 2010
                                                                           Census numbers for both national and community partners.
         2020 Census: Integrated Communications Campaign Weekly Report     Steady progress continues on Integrated Communications Campaign             28
         Timeline                                                          efforts.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             29
                                                                           critical program needs.




                         Legend      Not Applicable      Completed         On Track        Management Focus      Requires Attention




                                                                                                                                                  25
                                                               CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 26 of 153
                             Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 27 of 153

   Periodic Performance Management Reports
   2020 Census: Partners & Participating Organizations
Status:                                          Participating Organizations                               Participating Organizations
    On Track                                              by Sector                                          by Audiences Served*
                                                  Sector          National      Community                  Audiences Served         National Community
Data current as of:                                                                                    Mass Appeal                    457        235,246
                                            Nonprofit                 389            71,702
September 3, 2020                                                                                      Black/African American          99        17,917
                                            Business                  143            93,625            Young Children                  91         5,849
Completion Date:                            Chamber of                                                 Hispanic/Latino                 86        25,977
                                            Commerce/Trade                                             Rural                           80        14,110
March 2020                                  or Professional
                                                                      114            10,586
                                                                                                       Asian                           80        10,241
                                            Association
                                                                                                       Native Hawaiian Pacific
Notes:                                      Education                 103            83,599                                                        678
                                                                                                       Islander                        48
• 2010 Census: 256,000 regional partners    Government                 89            71,409            Veterans                        41         3,271
  and 856 national partnering               Faith-Based                                                Young and Mobile                40         7,339
  organizations.                                                       68            40,642
                                            Organizations                                              LGBTQ                           24         1,277
• We have exceeded the 2010 Census for
                                            Healthcare                 49            14,957            Individuals with
  both national and community partners.                                                                                                           3,152
                                                                                                       Disabilities                    24
• The National Partnership Program (NPP)    Media                      49             8,477
                                                                                                       Elderly                         24         8,823
  met its 2020 Census goal the week of      Technology                 33              329             Persons Experiencing
  April 20 of securing 900 national
                                            International                                              Homelessness and                           5,459
  participating organizations. NPP will
                                            Governmental/                                              Highly Mobile                   22
  continue to grow the number of                                       17              325
                                            Consulate/                                                 American Indian/
  national partners and engagements.                                                                                                              3,547
                                            Embassy                                                    Alaskan Native                  19
                                            Grand Total              1,054          395,651            MENA                            16           85
                                           *Participating organizations that serve more than one audience are tallied against multiple audiences
                                           served as appropriate, so the sum total is greater than the grand total shown.

                                           Cumulative Completed Partnership Events: 453,814
                                           Partnership Events Completed 8/27 – 9/2: 7,496
                                                                                                  Source: Customer Relationship Management Database

                                                      CUI//PRIVILEGE//DELIB/FEDCON                                                         27
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 28 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 29 of 153
                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 30 of 153




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 15, 2020




                                                                                    1
                                     CUI//PRIVILEGE//DELIB/FEDCON
                         Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 31 of 153

Periodic Performance Management Reports
Table of Contents
                                                                                              Slide
                                                         Report Title
                                                                                             Number
 2020 Census: Nonresponse Followup At A Glance                                                 3
 2020 Census: Nonresponse Followup Progress                                                    4
 2020 Census: Nonresponse Followup Progress and Cost                                           5
 2020 Census: Nonresponse Followup Enumerator Staffing                                         6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                               7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                       8
 2020 Census: Housing Unit Enumeration Progress by State                                       9
 2020 Census: Nonresponse Followup Impact of California Wildfires                              10
 2020 Census: Nonresponse Followup Impact of Oregon Wildfires                                  11
 2020 Census: Nonresponse Followup Impact of Washington Wildfires                              12
 2020 Census: Nonresponse Followup Areas Affected by Hurricane Sally                           13
 2020 Census: Nonresponse Followup Areas - Hurricane Sally Rainfall Predictions                14
 2020 Census: Nonresponse Followup Challenge Areas by State                                   15-26
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                          27
 Appendix                                                                                     28-31




                                                                                                   2
                                                      CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 32 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 33 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 34 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 35 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 36 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 37 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 38 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 39 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 40 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 41 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 42 of 153
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 43 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Areas - Hurricane Sally Rainfall Predictions
Source: National Oceanic and Atmospheric Administration – National Hurricane Center
Data Current as of: September 15, 2020




                                                                                                   14
                                                              CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 44 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 15, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                              Staffing
  State     that Self Enumerated                                                  Contingency
                                 Enumerated                                                                                           Adjustments
           Responded in NRFU
                                                 Training daily at all ACOs; Designated “Training” CFSs conducting all training     Hired this week:
                                                 at ACO; Moving enumerators from higher performing ACOs; Remote                     283
                                                 enumerators doing phone work only; Supplemental management support
                                                 from high production ACOs.                                                         Selected this
                                                                                                                                    week: 560
                                                 Continuously promoting the enumerator award program.
                                                 Partnership Specialists (10) conducted outreach blitz (3 languages English,        Travel Teams:
                                                 Spanish & Chinese) in Tuscaloosa, Birmingham and Mobile ACOs. This                 97 working in-
                                                 included over 150 HTC census tracts with low response rates.                       state since 9/9

                                                 Local Media Blitz to promote self-response and cooperation with
Alabama                                          enumerators.
             62.5%        21.9%          84.4%
(3 ACOs)
                                                 Mobile Questionnaire Assistance Centers functioning in Hard to Count
                                                 tracts.
                                                 For the safety of staff, as a direct result of Hurricane Sally, the Mobile ACO
                                                 is closed. The Jefferson Parish and New Orleans, LA ACOs are closed, as is
                                                 the Gulfport, MS ACO. Additional offices will close as conditions warrant.
                                                 We expect limited production from enumerators 9/15/20 – 9/16/20;
                                                 Enumerators will make use of telephone capability to reach housing units.
                                                 We are monitoring Hurricane Sally and have a plan to quickly deploy
                                                 “strike teams” to areas affected.
                                                                                                                 Data as of 11:59 pm of the previous day
                                                                                                                Note: Percentages may not sum due to rounding

                                                                                                                                                 15
                                                           CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 45 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 15, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                       Staffing
  State     that Self Enumerated                                               Contingency
                                 Enumerated                                                                                    Adjustments
           Responded in NRFU
                                                 Enumerators from the LA and NY regions.                                    Hired this week:
                                                                                                                            382
                                                 Training daily at all ACOs.
                                                                                                                            Selected this
                                                 Supplemental management assistance from LA and PH. Replaced poor           week: 1,026
                                                 performing managers
                                                                                                                            Travel Teams: 60
Arizona
             62.7%        24.2%          86.9%   Window Rock has best increase in self-response since beginning of NRFU     Enumerators
(6 ACOs)
                                                 operation.                                                                 working in
                                                                                                                            Window Rock
                                                 President of Navajo Nation supportive of MQAs and coordinating Census      440 Enumerators
                                                 Road Blocks and Census messaging at Food Distribution sites.               working in several
                                                                                                                            other AZ ACOs




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                          Note: Percentages may not sum due to rounding
                                                                                                                                           16
                                                           CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 46 of 153
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 47 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 15, 2020

              % of HUs % of HUs
                                    % of HUs                                                                                     Staffing
   State      that Self Enumerated                                             Contingency
                                   Enumerated                                                                                  Adjustments
             Responded in NRFU
                                                 Sending Enumerators from CH, PH and NY Regions.                           Hired this week:
                                                                                                                           506
                                                 Training daily at all ACOs.
                                                 Designated “Training” CFSs conducting all training at ACO; Moving         Selected this
                                                 enumerators from higher performing ACOs.                                  week: 692
                                                 Supplemental management support from high production ACOs and
                                                 RCC. Released poor performing managers.                                   Travel Teams: 801
                                                                                                                           Enumerators
                                                 Continuously promoting the enumerator award program.                      working in
                                                 Maximizing use of technology with remote enumerators doing phone          Georgia.
Georgia                                          work only.
                61.3%        24.3%       85.6%
(10 ACOs)                                        Blitz enumeration in Low Response tracts.
                                                 For the safety of staff, as a direct result of Hurricane Sally, the
                                                 Mobile, AL ACO, the Jefferson Parish and New Orleans, LA ACOs, and
                                                 the Gulfport, MS ACO are closed. Additional offices will close as
                                                 conditions warrant.
                                                 We expect limited production from enumerators 9/15/20 – 9/16/20;
                                                 Enumerators will make use of telephone capability to reach housing
                                                 units.
                                                 We are monitoring Hurricane Sally and have a plan to quickly deploy
                                                 “strike teams” to areas affected.

                                                                                                          Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding
                                                                                                                                          18
                                                       CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 48 of 153
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 49 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 15, 2020

               % of HUs % of HUs
                                     % of HUs                                                                                         Staffing
   State       that Self Enumerated                                             Contingency
                                    Enumerated                                                                                      Adjustments
              Responded in NRFU
                                                 Travel enumerators from adjacent ACOs.                                          Hired this week:
                                                                                                                                 187
                                                 Training daily at all ACOs; Designated “Training” CFSs conducting all
                                                 training at ACO; Moving enumerators from higher performing ACOs.
                                                                                                                                 Selected this
                                                 Continuously promoting the enumerator award program.                            week: 389

                                                 Designated these areas for telephone contact.                                   Travel Teams:
                                                 Based upon data from the Jackson ACO, partnership specialists from MS           110 enumerators
                                                 and LA canvassed census tracts with low NRFU completion rates by doing          working in
                                                 the following: distributing NRFU flyers and promotional items to grocery        Mississippi.
                                                 stores, gas stations, banks, laundry mats, beauty and barber shops,
Mississippi                                      apartment complexes libraries, and restaurants.
                59.5%      26.0%         85.4%
(2 ACOs)
                                                 For the safety of staff, as a direct result of Hurricane Sally, the Gulfport
                                                 ACO is closed. The Mobile AL, Jefferson Parish, LA, and the New Orleans,
                                                 LA ACOs are also closed. Additional offices will close as conditions
                                                 warrant.
                                                 We expect limited production from enumerators 9/15/20 – 9/16/20;
                                                 Enumerators will make use of telephone capability to reach housing
                                                 units.
                                                 We are monitoring Hurricane Sally and have a plan to quickly deploy
                                                 “strike teams” to areas affected.
                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding
                                                                                                                                              20
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 50 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 15, 2020


            % of HUs % of HUs
                                  % of HUs                                                                                      Staffing
 State      that Self Enumerated                                             Contingency
                                 Enumerated                                                                                   Adjustments
           Responded in NRFU
                                                 LA region sending teams from Idaho to Montana as well as bringing        Hired this week: 27
                                                 people in from Wyoming. Most are using 4WD Vehicles. 21
                                                 enumerators from Salt Lake are also being sent to Montana.               Selected this
                                                                                                                          week: 0
Montana                                          1,064 Active Enumerators in Montana.
              59.2%        26.2%         85.3%
(1 ACO)                                                                                                                   Travel Teams: 63
                                                 Access to Northern Cheyenne reservation reinstated this week. (Was       Enumerators
                                                 closed again due to COVID).                                              working in Montana




                                                                                                           Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding
                                                                                                                                          21
                                                         CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 51 of 153
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 52 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 15, 2020

            % of HUs % of HUs
                                  % of HUs                                                                                             Staffing
 State      that Self Enumerated                                                 Contingency
                                 Enumerated                                                                                          Adjustments
           Responded in NRFU
                                                 Travel enumerators from higher performing ACOs.                                  Hired this week:
                                                                                                                                  379
                                                 Training daily at all ACOs.
                                                                                                                                  Selected this
                                                 Designated “Training” CFSs conducting all training at ACO;                       week: 329
                                                 Moving enumerators from higher performing ACOs.
                                                                                                                                  Travel Teams:
North
                                                 Supplemental management support from high production ACOs.                       116 enumerators
Carolina     61.9%       25.8%           87.7%
                                                                                                                                  working in North
(7 ACOs)
                                                 Maximizing use of technology with remote enumerators doing phone work            Carolina
                                                 only.

                                                 Partnership Specialists blitzed total of 133 “low responding” tracts across
                                                 27 counties provided by ACO staff, interacting with 853 total organizations,
                                                 and over 3,600 total individuals, in addition locating and working total of
                                                 18 MQAs.




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                              Note: Percentages may not sum due to rounding
                                                                                                                                               23
                                                            CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 53 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 15, 2020

            % of HUs   % of HUs
                                  % of HUs                                                                                      Staffing
  State     that Self Enumerated                                               Contingency
                                 Enumerated                                                                                   Adjustments
           Responded in NRFU
                                                 Sending travel teams from Wichita to Tulsa.                               Hired this
                                                                                                                           week: 82
                                                 Sending travel teams from San Antonio and Fort Worth, TX to Oklahoma
                                                                                                                           Selected this
                                                 Sending staff from Oklahoma County to lower performing ACOs.              week: 36
Oklahoma
              60.1%        30.0%         90.1%
(3 ACOs)                                         Supplemental management support from high production ACOs.                Travel Teams: 80
                                                                                                                           enumerators
                                                                                                                           working in OK.
                                                                                                                           13 additional this
                                                                                                                           weekend.




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                       Note: Percentages may not sum due to rounding
                                                                                                                                        24
                                                        CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 54 of 153
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 55 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State (continued)
Source: Field Division
Data Current as of: September 15, 2020


             % of HUs % of HUs
                                   % of HUs                                                                                        Staffing
   State     that Self Enumerated                                               Contingency
                                  Enumerated                                                                                     Adjustments
            Responded in NRFU
                                                 574 Active Enumerators.                                                       Hired this
                                                                                                                               week: 24
                                                 Progress furthest behind in western part of the state, including Jackson
                                                 Hole. Identifying enumerators from eastern Idaho to move in and assist.       Selected this
                                                                                                                               week: 3
 Wyoming
               60.2%        29.8%        90.0%   Partnership assisting with access to resort areas.
 (1 ACO)                                                                                                                       Travel Teams:
                                                                                                                               20 enumerators
                                                 Wind River at 74% complete.
                                                                                                                               arriving from UT
                                                                                                                               and CO,
                                                                                                                               identifying 40
                                                                                                                               more




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                           Note: Percentages may not sum due to rounding
                                                                                                                                            26
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 56 of 153

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 10, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/10)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $919
          Remaining Potential COVID approvals                                                                 $172                  $187
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $70

        Remaining Contingency before acceleration efforts                                                    $994                   $994

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                    $35
         Additional Mailing and Advertising                                                                   $50                   $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                       --
         Replacement training of 150k enumerators                                                            $165                       --
         Additional overtime for NRFU enumerators                                                            $100                    $5.9
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $17.2
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                       --
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                       --

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                       --

        Remaining Contingency for Unknowns                                                                   $187                       --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses accrue on a 2-week lag due to payroll validation requirements.


                                                                                                                                     27
                                                            CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 57 of 153




              Appendix




                                                                    28
                     CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 58 of 153

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                             Report Title                                                         Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        30
                                                                           callers who leave a message requesting this option.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             31
                                                                           critical program needs.




                         Legend     Not Applicable      Completed          On Track        Management Focus      Requires Attention




                                                                                                                                                  29
                                                               CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 59 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 60 of 153
                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 61 of 153




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 21, 2020




                                                                                    1
                                     CUI//PRIVILEGE//DELIB/FEDCON
                         Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 62 of 153

Periodic Performance Management Reports
Table of Contents
                                                                                              Slide
                                                        Report Title
                                                                                             Number
 2020 Census: Nonresponse Followup At A Glance                                                 3
 2020 Census: Nonresponse Followup Progress                                                    4
 2020 Census: Nonresponse Followup Progress and Cost                                           5
 2020 Census: Nonresponse Followup Enumerator Staffing                                         6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                               7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                       8
 2020 Census: Housing Unit Enumeration Progress by State                                       9
 2020 Census: Nonresponse Followup Impact of California Wildfires                              10
 2020 Census: Nonresponse Followup Impact of Oregon Wildfires                                  11
 2020 Census: Nonresponse Followup Impact of Washington Wildfires                              12
 2020 Census: Nonresponse Followup Areas Indirectly Impacted by Wildfires                      13
 2020 Census: Nonresponse Followup Areas Impacted by Hurricane Sally                           14
 2020 Census: Nonresponse Followup Challenge Areas by State                                   15-26
 2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge Areas by State     27
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                          28
 Appendix                                                                                     29-32




                                                                                                   2
                                                     CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 63 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 64 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 65 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 66 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 67 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 68 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 69 of 153
                                 Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 70 of 153
 Periodic Performance Management Reports
 2020 Census: Nonresponse Followup Impact of California Wildfires
 Source: Field Division, Airnow.gov – Environmental Protection Agency
 Data Current as of: September 21, 2020


                                      California - Total NRFU Incomplete by State: 461,000
                              Location of Wildfires                                                   Air Quality Index
                   Estimated Incomplete NRFU Cases for Areas                               Estimated Incomplete NRFU Cases for Areas
                     Directly Impacted by Wildfires*: 51,452                                Directly Impacted by Air Quality*: 58,487

       Northern California                             Southern California




*Potentially Impacted NRFU Workload (Remaining) estimated based upon NRFU data reported on 9/21



                                                                                                                                   10
                                                                CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 71 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Impact of Oregon Wildfires
Source: Field Division, Airnow.gov – Environmental Protection Agency
Data Current as of: September 21, 2020


                                        Oregon - Total NRFU Incomplete by State: 52,000
                                                                  Location of Wildfires
                                                      Estimated Incomplete NRFU Cases for Areas
                                                        Directly Impacted by Wildfires*: 10,729




                                        *Potentially Impacted NRFU Workload (Remaining) estimated based upon
                                        NRFU data reported on 9/21


                                                                                                               11
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 72 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Impact of Washington Wildfires
Source: Field Division, Airnow.gov – Environmental Protection Agency
Data Current as of: September 21, 2020


                                     Washington - Total NRFU Incomplete by State: 51,000
                                                                  Location of Wildfires
                                                      Estimated Incomplete NRFU Cases for Areas
                                                        Directly Impacted by Wildfires*: 10,611




                                    *Potentially Impacted NRFU Workload (Remaining) estimated based upon NRFU
                                    data reported on 9/21


                                                                                                                12
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 73 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Areas Indirectly Impacted by Wildfires
Source: Field Division, Airnow.gov – Environmental Protection Agency
Data Current as of: September 21, 2020

                                                                       Nevada
                                        Total NRFU Incomplete: 60,000
                                        Estimated Incomplete NRFU Cases for Impacted Area*: 13,693




                                        *Potentially Impacted NRFU Workload (Remaining) estimated based upon
                                        NRFU data reported on 9/21

                                                                                                               13
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 74 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Areas Impacted by Hurricane Sally
Source: Field Division, Airnow.gov – Environmental Protection Agency
Data Current as of: September 21, 2020

          Alabama
   Total NRFU Incomplete:
           297,000
 Estimated Incomplete NRFU
  Cases for Impacted Area*:
            45,142

            Florida
   Total NRFU Incomplete:
           773,000
 Estimated Incomplete NRFU
      Cases for Impacted
        Area*: 70,218




                                                                                                    14
                                                               CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 75 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


              Alabama                                                                                                                    Staffing
                                                                             Contingency
                                                                                                                                       Adjustments
  % of HUs that Self Responded
                                         Training daily at all ACOs; Designated “Training” CFSs conducting all training at ACO;      Selected this week:
                62.7%                    Moving enumerators from higher performing ACOs; Remote enumerators doing                    607
                                         phone work only; Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                     Hired this week:
                                         Local media coverage on CBS TV channels with commercials by City Council City of
                25.6%                                                                                                                319
                                         Birmingham, radio commercials, Partnership Coordinator participated in
       % of HUs Enumerated               Congressional Town hall meeting with Rep. Terri Sewell Terri Talks with 3 county
                                                                                                                                     Travel Teams: 277
                                         commissioners from counties with lowest self response rates. Over 5 MQAs were
                88.4%                                                                                                                enumerators
                                         completed or scheduled through this weekend.
                                                                                                                                     working in
     Remaining Enumeration                                                                                                           Alabama
                                         We experienced limited production from enumerators 9/15/20 – 9/16/20;
           Workload
                                         Enumerators are making use of telephone capability to reach housing units in areas
               297,000                   impacted by Hurricane Sally.                                                                Active
                                                                                                                                     Enumerators:
                                                                                                                                     3,000




                                                                                                                Data as of 11:59 pm of the previous day
                                                                                                              Note: Percentages may not sum due to rounding

                                                                                                                                               15
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 76 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


              Arizona                                                                                                              Staffing
                                                                         Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Enumerators from the LA and NY regions.                                               Selected this week:
                63.1%                                                                                                          1,260
                                         Re-contacting enumerators to press for one more week of work and to boost
  % of HUs Enumerated in NRFU
                                         available work hours.                                                                 Hired this week:
                29.0%                                                                                                          516
                                         Key area of focus is Window Rock ACO. (62% complete). Travel teams continue to
       % of HUs Enumerated               arrive and deploy there.                                                              Travel Teams:
                92.1%                                                                                                          776 enumerators
                                                                                                                               working in Arizona
     Remaining Enumeration
           Workload                                                                                                            Active
               258,000                                                                                                         Enumerators:
                                                                                                                               4,760




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         16
                                                        CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 77 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


               Florida                                                                                                                   Staffing
                                                                             Contingency
                                                                                                                                       Adjustments
  % of HUs that Self Responded
                                         Training daily at all ACOs; Designated “Training” CFSs conducting all training at ACO;      Selected this week:
                62.9%                    Moving enumerators from higher performing ACOs; Remote enumerators doing                    3,429
                                         phone work only; Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                     Hired this week:
                                         Assign large Buildings or Addresses close to each other when possible. Ensure all
                29.6%                                                                                                                2,518
                                         Blitzers have work assigned. Assign 12 hours to ALL with availability because the
       % of HUs Enumerated               more cases they have the more they work so even if they have 2 hours of
                                                                                                                                     Travel Teams:
                                         availability assign more.
                92.5%                                                                                                                1,093 enumerators
                                         The Seminole Tribe of Florida has not responded to communications at the local or           working in Florida
     Remaining Enumeration               regional level. Reservation and Tribal Lands are closed to outsiders. They do not
           Workload                      want Census staff on their lands. Partnership Coordinator, Juanita Mainster, is             Active
               773,000                   working with Seminoles Indian land, but has yet to gain access.                             Enumerators:
                                                                                                                                     14,967
                                         We experienced limited production from enumerators 9/15/20 – 9/16/20;
                                         Enumerators are making use of telephone capability to reach housing units
                                         impacted by Hurricane Sally.




                                                                                                                Data as of 11:59 pm of the previous day
                                                                                                              Note: Percentages may not sum due to rounding

                                                                                                                                               17
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 78 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


              Georgia                                                                                                                Staffing
                                                                          Contingency
                                                                                                                                   Adjustments
  % of HUs that Self Responded
                                         Sending Enumerators from CH, PH and NY Regions.                                         Selected this week:
                61.7%                                                                                                            727
                                         Training daily at all ACOs.
  % of HUs Enumerated in NRFU
                                         Designated “Training” CFSs conducting all training at ACO; Moving enumerators from      Hired this week:
                29.0%                    higher performing ACOs.                                                                 703

       % of HUs Enumerated               Supplemental management support from high production ACOs and RCC. Released
                                         poor performing managers.                                                               Travel Teams:
                90.7%                                                                                                            1,205 enumerators
                                         Census Field Supervisors are required to enumerate a minimum of 3 hours daily.          working in Georgia
     Remaining Enumeration               Maximizing use of phones for some enumerators. Blitzing areas. Calling campaign to
           Workload                      get all activated enumerators to enter work availability.                               Active
               451,000                   Blitz enumeration in Low Response tracts. Mobile MQA across the state –                 Enumerators:
                                         supplemented by efforts from partners.                                                  6,972

                                         We experienced limited production from enumerators 9/15/20 – 9/16/20;
                                         Enumerators are making use of telephone capability to reach housing units
                                         impacted by Hurricane Sally.




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                          Note: Percentages may not sum due to rounding

                                                                                                                                           18
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 79 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


             Louisiana                                                                                                                   Staffing
                                                                             Contingency
                                                                                                                                       Adjustments
  % of HUs that Self Responded
                                         Training daily at all ACOs; Designated “Training” CFSs conducting all training at ACO;      Selected this week:
                59.4%                    Moving enumerators from higher performing ACOs; Remote enumerators doing                    549
                                         phone work only.
  % of HUs Enumerated in NRFU
                                                                                                                                     Hired this week:
                30.4%                    Engaged Hurricane Laura evacuees at state sponsored hotel sites in Shreveport,              392
                                         resulting in 59 households self responding. Canvassed 4 Red River Parish housing
       % of HUs Enumerated               properties (2 senior 2 multi family ) encouraging self response and awareness.              Travel Teams:
                89.8%                    Worked with local government of Calcasieu Parish to identify and schedule                   1,229 enumerators
                                         weekend blitz of canvassing multiple simultaneous hot and grocery food giveaways,           working in
     Remaining Enumeration               disaster recovery buckets, and disaster recovery giveaways. Partnered with United           Louisiana
           Workload                      Way Louisiana to have access to recovery assistance locations being scheduled
               233,000                   across NWLA.                                                                                Active
                                                                                                                                     Enumerators:
                                         Evacuated Lake Charles enumerators working in other parts of the state of Louisiana.
                                                                                                                                     3,396
                                         We experienced limited production from enumerators 9/15/20 – 9/16/20;
                                         Enumerators continue to make use of telephone capability to reach housing units in
                                         areas impacted by Hurricane Sally.




                                                                                                                Data as of 11:59 pm of the previous day
                                                                                                              Note: Percentages may not sum due to rounding

                                                                                                                                               19
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 80 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


            Mississippi                                                                                                                  Staffing
                                                                             Contingency
                                                                                                                                       Adjustments
  % of HUs that Self Responded
                                         Travel enumerators from adjacent ACOs.                                                      Selected this week:
                59.7%                                                                                                                445
                                         Training daily at all ACOs; Designated “Training” CFSs conducting all training at ACO;
  % of HUs Enumerated in NRFU            Moving enumerators from higher performing ACOs.
                                                                                                                                     Hired this week:
                30.6%                    Continuously promoting the enumerator award program.                                        222

       % of HUs Enumerated               Designated these areas for telephone contact.                                               Travel Teams: 280
                90.3%                    Staff met with/communicated with supervisors, mayors, police and businesses                 enumerators
                                         regarding NRFU, self-response, and the September 30th deadline. -Staff participated         working in
     Remaining Enumeration               in established events including food distribution giveaways, community outreach             Mississippi
           Workload                      events at grocery stores, and online Zoom meetings to discuss NRFU and answer
               143,000                   questions regarding census takers in neighborhoods.                                         Active
                                                                                                                                     Enumerators:
                                         We experienced limited production from enumerators 9/15/20 – 9/16/20;                       2,181
                                         Enumerators continue to make use of telephone capability to reach housing units
                                         impacted by Hurricane Sally.




                                                                                                                Data as of 11:59 pm of the previous day
                                                                                                              Note: Percentages may not sum due to rounding

                                                                                                                                               20
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 81 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


             Montana                                                                                                                 Staffing
                                                                          Contingency
                                                                                                                                   Adjustments
  % of HUs that Self Responded
                                                                                                                                 Selected this
                59.5%                    Working with tribes on strategies to complete closeout, including telephone contact     week: 18
                                         and information from tribal offices
  % of HUs Enumerated in NRFU
                                                                                                                                 Hired this week: 43
                30.1%                    Travelers focused on NW Montana (Kalispell), rural counties North and East of
                                         Billings, and the 5 American Indian Reservations                                        Travel Teams:
       % of HUs Enumerated                                                                                                       160 enumerators
                89.6%                                                                                                            working in
                                                                                                                                 Montana.
     Remaining Enumeration
           Workload                                                                                                              Active
                59,000                                                                                                           Enumerators:
                                                                                                                                 1,064




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                          Note: Percentages may not sum due to rounding

                                                                                                                                           21
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 82 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


           New Mexico                                                                                                                     Staffing
                                                                             Contingency
                                                                                                                                        Adjustments
  % of HUs that Self Responded
                                         Southern part of the state is doing well. As a result, travel teams are being sent to the    Selected this week:
                57.3%                    northern part of the state.                                                                  34
  % of HUs Enumerated in NRFU
                                         Key focus is Window Rock workload in New Mexico.                                             Hired this week: 88
                34.2%
                                                                                                                                      Travel Teams: 51
       % of HUs Enumerated                                                                                                            enumerators from
                91.5%                                                                                                                 NY region in
                                                                                                                                      Window Rock
     Remaining Enumeration
           Workload                                                                                                                   Active
                86,000                                                                                                                Enumerators:
                                                                                                                                      1,711




                                                                                                                 Data as of 11:59 pm of the previous day
                                                                                                               Note: Percentages may not sum due to rounding

                                                                                                                                                22
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 83 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


          North Carolina                                                                                                                Staffing
                                                                            Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Training daily at all ACOs.                                                                Selected this week:
                62.3%                                                                                                               383
                                         Designated “Training” CFSs conducting all training at ACO;
  % of HUs Enumerated in NRFU
                                         Moving enumerators from higher performing ACOs.                                            Hired this week:
                29.5%                                                                                                               482
                                         Supplemental management support from high production ACOs.
       % of HUs Enumerated                                                                                                          Travel Teams: 343
                91.8%                    Utilizing travel teams from higher performing ACOs.                                        enumerators
                                                                                                                                    working in North
     Remaining Enumeration               Maximizing use of technology with remote enumerators doing phone work only.                Carolina
           Workload
               416,000                   Partnership assisting with unable to access (asst. living, gated communities etc.) to      Active
                                         help gain access to complete enumeration.                                                  Enumerators:
                                                                                                                                    7,181




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              23
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 84 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


             Oklahoma                                                                                                               Staffing
                                                                           Contingency
                                                                                                                                  Adjustments
  % of HUs that Self Responded
                                         Sending travel teams from Wichita to Tulsa.                                            Selected this week:
                60.3%                                                                                                           37
                                         Sending travel teams from San Antonio and Fort Worth, TX to Oklahoma.
  % of HUs Enumerated in NRFU                                                                                                   Hired this week:
                33.5%                    Sending staff from Oklahoma County to lower performing ACOs.                           126

       % of HUs Enumerated               Supplemental management support from high production ACOs.                             Travel Teams: 131
                                                                                                                                enumerators
                93.8%                    Re-contacting enumerators to press for one more week of work and to boost              working in
                                         available work hours.                                                                  Oklahoma
     Remaining Enumeration
           Workload
                                                                                                                                Active
               118,000                                                                                                          Enumerators:
                                                                                                                                2,066




                                                                                                           Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding

                                                                                                                                          24
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 85 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


          South Carolina                                                                                                            Staffing
                                                                            Contingency
                                                                                                                                  Adjustments
  % of HUs that Self Responded
                                         Training daily at all ACOs.                                                            Selected this week:
                60.1%                                                                                                           314
                                         Designated “Training” CFSs conducting all training at ACO;
  % of HUs Enumerated in NRFU
                                         Moving enumerators from higher performing ACOs.                                        Hired this week:
                30.1%                                                                                                           161
                                         Supplemental management support from high production ACOs.
       % of HUs Enumerated                                                                                                      Travel Teams: 148
                90.2%                    Internal blitz with teams of strong enumerators; continuous capstones; requesting      enumerators
                                         more availability from active enumerators. CFS are required to close out a minimum     working in South
     Remaining Enumeration               of cases daily.                                                                        Carolina
           Workload
               256,000                                                                                                          Active
                                                                                                                                Enumerators:
                                                                                                                                3,410




                                                                                                           Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding

                                                                                                                                          25
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 86 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 21, 2020


             Wyoming                                                                                                                    Staffing
                                                                             Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Progress is furthest behind in the western part of the state, including Jackson Hole.      Selected this
                60.5%                    Identifying enumerators from eastern Idaho to move in and assist.                          week: 3

  % of HUs Enumerated in NRFU                                                                                                       Hired this
                                         Partnership is assisting with access to resort areas.
                33.3%                                                                                                               week: 24
                                         Wind River at 85.0% complete.
       % of HUs Enumerated                                                                                                          Travel Teams: 132
                                                                                                                                    enumerators
                93.8%                                                                                                               working in
                                                                                                                                    Wyoming
     Remaining Enumeration
           Workload
                                                                                                                                    Active
                18,000                                                                                                              Enumerators: 602




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              26
                                                          CUI//PRIVILEGE//DELIB/FEDCON
              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20                 Page 87 of 153
Periodic Performance       Management Reports
2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge
Areas by State
Source: Field Division
Data Current as of: September 21, 2020


                                   Enumerators   Enumerators                                       Remaining
                                                                    Active          Travel
                 State               Selected       Hired                                         Enumeration
                                                                 Enumerators     Enumerators
                                    This Week     This Week                                        Workload
          Alabama                        607         319              3,000           277           297,000
          Arizona                        1,260       516              4,760           776           258,000
          Florida                        3,429      2,518            14,967          1,093          773,000
          Georgia                        727         703              6,972          1,205          451,000
          Louisiana                      549         392              3,396          1,229          233,000
          Mississippi                    445         222              2,181           280           143,000
          Montana                         18         43               1,064           160            59,000
          New Mexico                      34         88               1,711           51             86,000
          North Carolina                 383         482              7,181           343           416,000
          Oklahoma                        37         126              2,066           131           118,000
          South Carolina                 314         161              3,410           148           256,000
          Wyoming                         3          24               602             132            18,000
                    Total                7,806      5,594            51,310          5,825          3,108,000




                                                                                                                27
                                                  CUI//PRIVILEGE//DELIB/FEDCON
                            Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 88 of 153

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 17, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/17)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $920
          Remaining Potential COVID approvals                                                                 $172                  $186
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $70

        Remaining Contingency before acceleration efforts                                                    $994                   $994

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                    $46
         Additional Mailing and Advertising                                                                   $50                   $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                       --
         Replacement training of 150k enumerators                                                            $165                       --
         Additional overtime for NRFU enumerators                                                            $100                    $8.2
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $26.2
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                       --
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                       --

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                       --

        Remaining Contingency for Unknowns                                                                   $187                       --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses accrue on a 2-week lag due to payroll validation requirements.


                                                                                                                                     28
                                                            CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 89 of 153




              Appendix




                                                                    29
                     CUI//PRIVILEGE//DELIB/FEDCON
                                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 90 of 153

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                             Report Title                                                         Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        31
                                                                           callers who leave a message requesting this option.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             32
                                                                           critical program needs.




                         Legend     Not Applicable      Completed          On Track        Management Focus      Requires Attention




                                                                                                                                                  30
                                                               CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 91 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 92 of 153
                Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 93 of 153




Status Reporting: Nonresponse Followup for the 2020 Decennial Census
Periodic Reporting: Release for September 28, 2020




                                                                                    1
                                     CUI//PRIVILEGE//DELIB/FEDCON
                         Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 94 of 153

Periodic Performance Management Reports
Table of Contents
                                                                                              Slide
                                                       Report Title
                                                                                             Number
 2020 Census: Nonresponse Followup At A Glance                                                 3
 2020 Census: Nonresponse Followup Progress                                                    4
 2020 Census: Nonresponse Followup Progress and Cost                                           5
 2020 Census: Nonresponse Followup Enumerator Staffing                                         6
 2020 Census: Nonresponse Followup Enumerator Productivity Curve                               7
 2020 Census: Nonresponse Followup Enumerator Work Hours                                       8
 2020 Census: Service-Based Enumeration                                                        9
 2020 Census: Service-Based Enumeration – Targeted Non-Sheltered Outdoor Locations             10
 2020 Census: Service-Based Enumeration – Enumerators in Action                                11
 2020 Census: Housing Unit Enumeration Progress by State                                       12
 2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge Areas by State     13
 2020 Census: Nonresponse Followup Challenge Areas by State                                   14-23
 2020 Census: Nonresponse Followup Budgetary Contingency Usage Status                          24
 Appendix                                                                                     25-28




                                                                                                   2
                                                     CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 95 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 96 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 97 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 98 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 99 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 100 of 153
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 101 of 153
Periodic Performance Management Reports
2020 Census: Service-Based Enumeration
Source: Field Division
Data Current as of: September 28, 2020


Purpose: Service-Based Enumeration (SBE) is conducted at service-based locations and targeted non-sheltered
outdoor locations (TNSOLs) to provide an opportunity for people experiencing homelessness to be included in the
census. These service locations include: emergency and transitional shelters (with sleeping facilities) for people
experiencing homelessness, soup kitchens, and regularly scheduled mobile food vans.

Timing:         SBE: September 22 – September 24, 2020
                TNSOLs: September 23 (7:00pm) – September 24 (6:00am)

Workload: Initial Workload: 39,304
          SBE Adds: 12,244
          Current Workload: 53,548 (Half on the West Coast) – Enumeration 100% Complete
                  Emergency and Transitional Shelters: 10,423 – Enumeration 100% Complete
                  Soup Kitchens: 5,474 – Enumeration 100% Complete
                  Regularly Scheduled Mobile Food Vans: 700 – Enumeration 100% Complete
                  Targeted Non-sheltered Outdoor Locations (TNSOLs): 36,951 – Enumeration 100% complete
          Check-in and shipment of materials for keying is ongoing.

Staffing:       Approximately 40,000 Enumerators




                                                                                                               9
                                                   CUI//PRIVILEGE//DELIB/FEDCON
              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20             Page 102 of 153
Periodic Performance        Management Reports
2020 Census: Service-Based Enumeration –Targeted Non-Sheltered Outdoor
Locations
Source: Field Division
Data Current as of: September 28, 2020


Impact of Civil Unrest: TNSOLs enumeration completed later in four cities:
   • Lexington, KY
   • Louisville, KY
   • Austin, TX
   • Dallas, TX




                                                                                               10
                                             CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 103 of 153
Periodic Performance Management Reports
2020 Census: Service-Based Enumeration – Enumerators in Action
Source: Field Division
Data Current as of: September 28, 2020




                                                                                                   11
                                                   CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 104 of 153
              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20                  Page 105 of 153
Periodic Performance        Management Reports
2020 Census: Nonresponse Followup Enumerator Staffing Status for Challenge
Areas by State
Source: Field Division
Data Current as of: September 28, 2020


                                  Enumerators    Enumerators                                         Remaining
                                                                     Active          Travel
                 State              Selected         Hired                                          Enumeration
                                                                  Enumerators     Enumerators
                                 Since 09/08/20 Since 09/08/20                                       Workload
          Alabama                        668          373              2,947           521            178,000
          Arizona                        1,534       1,014             4,364          1,154           118,000
          Florida                        4,632       3,078            13,843          1,281           350,000
          Georgia                        924          994              6,154          1,367           220,000
          Louisiana                      630          384              3,288          1,527           130,000
          Mississippi                    528          345              2,114           377             74,000
          Montana                         63          76               1,117           227             30,000
          New Mexico                      34          110              1,682           216             39,000
          North Carolina                 357          477              6,279           628            195,000
          South Carolina                 410          225              3,067           250            133,000
                    Total                9,780       7,076            44,855          7,548           1,467,000




                                                                                                                  13
                                                   CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 106 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Alabama                                                                                                              Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Continue to make broad use of travel teams and new hires.                             Selected since
                63.0%                                                                                                          09/08/20: 668
                                         Making adjustments to work assignment algorithms to maximize the work that is
  % of HUs Enumerated in NRFU
                                         available to staff.                                                                   Hired since
                30.0%                                                                                                          09/08/20: 373
                                         Making broader use of proxy interviews to close cases.
       % of HUs Enumerated
                                                                                                                               Travel Teams: 521
                93.1%                    Continue to increase travelers.                                                       enumerators
                                                                                                                               working in
     Remaining Enumeration                                                                                                     Alabama
           Workload
               178,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               2,947




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         14
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 107 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Arizona                                                                                                                Staffing
                                                                           Contingency
                                                                                                                                   Adjustments
  % of HUs that Self Responded
                                         Enumerators from the LA and NY regions.                                                 Selected since
                63.5%                                                                                                            09/08/20: 1,534
                                         Re-contacting enumerators to press for one more week of work and to boost available
  % of HUs Enumerated in NRFU
                                         work hours.                                                                             Hired since
                32.9%                                                                                                            09/08/20: 1,014
                                         Key area of focus is Window Rock ACO. Travel teams continue to arrive and deploy
       % of HUs Enumerated               there.                                                                                  Travel Teams:
                96.4%                                                                                                            1,154 enumerators
                                         Received approval from the Navajo Nation to allow enumerators to work on                working in Arizona
     Remaining Enumeration               reservation without tribal escorts.
           Workload                                                                                                              Active
               118,000                   Continue to increase travelers.                                                         Enumerators:
                                                                                                                                 4,364




                                                                                                            Data as of 11:59 pm of the previous day
                                                                                                          Note: Percentages may not sum due to rounding

                                                                                                                                           15
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 108 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


               Florida                                                                                                                 Staffing
                                                                           Contingency
                                                                                                                                     Adjustments
  % of HUs that Self Responded
                                         Assign large Buildings or Addresses close to each other when possible. Ensure all         Selected since
                63.2%                    Blitzers have work assigned. Assign 12 hours to ALL with availability because the         09/08/20: 4,632
                                         more cases they have the more they work so even if they have 2 hours of
  % of HUs Enumerated in NRFU
                                         availability assign more.                                                                 Hired since
                33.4%                                                                                                              09/08/20: 3,078
                                         Making adjustments to work assignment algorithms to maximize the work that is
       % of HUs Enumerated               available to staff.                                                                       Travel Teams:
                96.6%                                                                                                              1,281 enumerators
                                         Making broader use of proxy interviews to close cases.                                    working in Florida
     Remaining Enumeration
           Workload                      Continue to increase travelers.                                                           Active
               350,000                                                                                                             Enumerators:
                                                                                                                                   13,843




                                                                                                             Data as of 11:59 pm of the previous day
                                                                                                            Note: Percentages may not sum due to rounding

                                                                                                                                             16
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 109 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


              Georgia                                                                                                                 Staffing
                                                                           Contingency
                                                                                                                                    Adjustments
  % of HUs that Self Responded
                                         Sending Enumerators from CH, PH and NY Regions.                                          Selected since
                62.1%                                                                                                             09/08/20: 924
                                         Supplemental management support from high production ACOs and RCC. Released
  % of HUs Enumerated in NRFU            poor performing managers.
                                                                                                                                  Hired since
                33.4%                    Census Field Supervisors are required to enumerate a minimum of 3 hours daily.           09/08/20: 994
                                         Maximizing use of phones for some enumerators. Blitzing areas. Calling campaign to
       % of HUs Enumerated               get all activated enumerators to enter work availability.                                Travel Teams:
                95.5%                    Making adjustments to work assignment algorithms to maximize the work that is            1,367 enumerators
                                         available to staff.                                                                      working in Georgia
     Remaining Enumeration
           Workload                                                                                                               Active
                                         Making broader use of proxy interviews to close cases.
               220,000                                                                                                            Enumerators:
                                         Continue to increase travelers.                                                          6,154




                                                                                                             Data as of 11:59 pm of the previous day
                                                                                                           Note: Percentages may not sum due to rounding

                                                                                                                                            17
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 110 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


             Louisiana                                                                                                             Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Making adjustments to work assignment algorithms to maximize the work that is         Selected since
                59.7%                    available to staff without violating the TRO.                                         09/08/20: 630
  % of HUs Enumerated in NRFU
                                         Making broader use of proxy interviews to close cases.                                Hired since
                34.6%                                                                                                          09/08/20: 384
                                         Continue to increase travelers.
       % of HUs Enumerated                                                                                                     Travel Teams:
                94.3%                    Continue work with organizations serving displaced people from areas damaged by       1,527 enumerators
                                         storm.                                                                                working in
     Remaining Enumeration                                                                                                     Louisiana
           Workload
               130,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               3,288




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         18
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 111 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


            Mississippi                                                                                                            Staffing
                                                                           Contingency
                                                                                                                                 Adjustments
  % of HUs that Self Responded
                                         Travel enumerators from adjacent ACOs.                                                Selected since
                59.9%                                                                                                          09/08/20: 528
                                         Designated these areas for telephone contact.
  % of HUs Enumerated in NRFU
                                         Making adjustments to work assignment algorithms to maximize the work that is         Hired since
                35.1%                    available to staff.                                                                   09/08/20: 345

       % of HUs Enumerated               Making broader use of proxy interviews to close cases.                                Travel Teams: 377
                94.9%                                                                                                          enumerators
                                         Continue to increase travelers.                                                       working in
     Remaining Enumeration                                                                                                     Mississippi
           Workload
                74,000                                                                                                         Active
                                                                                                                               Enumerators:
                                                                                                                               2,114




                                                                                                         Data as of 11:59 pm of the previous day
                                                                                                        Note: Percentages may not sum due to rounding

                                                                                                                                         19
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 112 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


             Montana                                                                                                                    Staffing
                                                                            Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Working with tribes on strategies to complete closeout, including telephone contact        Selected since
                59.9%                    and information from tribal offices.                                                       09/08/20: 63
  % of HUs Enumerated in NRFU
                                         Travelers focused on NW Montana (Kalispell), rural counties North and East of Billings,    Hired since
                34.8%                    and the 5 American Indian Reservations.                                                    09/08/20: 76

       % of HUs Enumerated               Continue to increase travelers.                                                            Travel Teams:
                94.7%                                                                                                               227 enumerators
                                                                                                                                    working in
     Remaining Enumeration                                                                                                          Montana.
           Workload
                30,000                                                                                                              Active
                                                                                                                                    Enumerators:
                                                                                                                                    1,117




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              20
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 113 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


           New Mexico                                                                                                                     Staffing
                                                                             Contingency
                                                                                                                                        Adjustments
  % of HUs that Self Responded
                                         Southern part of the state is doing well. As a result, travel teams are being sent to the    Selected since
                57.9%                    northern part of the state.                                                                  09/08/20: 34
  % of HUs Enumerated in NRFU
                                         Key focus is Window Rock workload in New Mexico.                                             Hired since
                38.2%                                                                                                                 09/08/20: 110
                                         Received approval from the Navajo Nation to allow enumerators to work on
       % of HUs Enumerated               reservation without tribal escorts.                                                          Travel Teams: 216
                96.1%                                                                                                                 enumerators from
                                                                                                                                      NY region in
     Remaining Enumeration                                                                                                            Window Rock
           Workload
                39,000                                                                                                                Active
                                                                                                                                      Enumerators:
                                                                                                                                      1,682




                                                                                                                 Data as of 11:59 pm of the previous day
                                                                                                               Note: Percentages may not sum due to rounding

                                                                                                                                                21
                                                          CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 114 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


          North Carolina                                                                                                                Staffing
                                                                            Contingency
                                                                                                                                      Adjustments
  % of HUs that Self Responded
                                         Moving enumerators from higher performing ACOs.                                            Selected since
                62.7%                                                                                                               09/08/20: 357
                                         Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                    Hired since
                33.5%                    Utilizing travel teams from higher performing ACOs.                                        09/08/20: 477

       % of HUs Enumerated               Partnership assisting with unable to access (asst. living, gated communities etc.) to      Travel Teams: 628
                96.2%                    help gain access to complete enumeration.                                                  enumerators
                                                                                                                                    working in North
     Remaining Enumeration               Continue to increase travelers.                                                            Carolina
           Workload
               195,000                                                                                                              Active
                                                                                                                                    Enumerators:
                                                                                                                                    6,279




                                                                                                               Data as of 11:59 pm of the previous day
                                                                                                             Note: Percentages may not sum due to rounding

                                                                                                                                              22
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                              Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 115 of 153
Periodic Performance Management Reports
2020 Census: Nonresponse Followup Challenge Areas by State
Source: Field Division
Data Current as of: September 28, 2020


          South Carolina                                                                                                            Staffing
                                                                           Contingency
                                                                                                                                  Adjustments
  % of HUs that Self Responded
                                         Moving enumerators from higher performing ACOs.                                        Selected since
                60.4%                                                                                                           09/08/20: 410
                                         Supplemental management support from high production ACOs.
  % of HUs Enumerated in NRFU
                                                                                                                                Hired since
                34.5%                    Internal blitz with teams of strong enumerators; continuous capstones; requesting      09/08/20: 225
                                         more availability from active enumerators. CFS are required to close out a minimum
       % of HUs Enumerated               of cases daily.                                                                        Travel Teams: 250
                94.9%                                                                                                           enumerators
                                         Continue to increase travelers.                                                        working in South
     Remaining Enumeration                                                                                                      Carolina
           Workload
               133,000                                                                                                          Active
                                                                                                                                Enumerators:
                                                                                                                                3,067




                                                                                                           Data as of 11:59 pm of the previous day
                                                                                                         Note: Percentages may not sum due to rounding

                                                                                                                                          23
                                                         CUI//PRIVILEGE//DELIB/FEDCON
                           Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 116 of 153

Periodic Performance Management Reports
2020 Census: Nonresponse Followup Budgetary Contingency Usage Status
Source: Decennial Budget Office
Data Current as of: September 24, 2020
                                           Notional Contingency Waterfall for Estimated Revised NRFU
                                                                       (in millions of $)
                                                                                                Plan (as of 7/31)    Actual to Date (9/24)
        Contingency available on 3/14                                                                       $2,030                $2,030
          Risk Based Contingency                                                                            $1,325                $1,325
          Secretarial Contingency                                                                             $705                  $705
        Expected Contingency Uses for COVID-19                                                              $1,106                $1,106
          Actual COVID related approvals                                                                      $934                  $967
          Remaining Potential COVID approvals                                                                 $172                  $139
        Remaining Original Contingency                                                                        $924                  $924

        Additional contingency from estimated operational variance                                            $70                    $95

        Remaining Contingency before acceleration efforts                                                    $994                 $1,019

        Potential Costs to Ensure Operational Continuity and Accelerate NRFU                                 $702                    $84
         Additional Mailing and Advertising                                                                   $50                   $11.5
         Training of additional NRFU enumerators (previously approved)                                        $64                       --
         Replacement training of 150k enumerators                                                            $165                       --
         Additional overtime for NRFU enumerators                                                            $100                   $11.2
         Weekly enumerator award for exceeding 25 hrs/wk (Up to 5x)                                          $150                   $35.2
         Enumerator retention award for 3 weeks of acceptable work above 25 hrs/wk (Up to 2x)                $150                   $13.2
         CFS retention award for 3 weeks of acceptable work (Up to 2x)                                        $23                   $12.7

        Allowance for up to 10% increase in production hours due to unknown factors                          $106                       --

        Remaining Contingency for Unknowns                                                                   $187                       --

Notes
• Actuals to Date represent approved purchases and incurred compensation expenses.
• Bonuses accrue on a 2-week lag due to payroll validation requirements.


                                                                                                                                     24
                                                            CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 117 of 153




              Appendix




                                                                     25
                     CUI//PRIVILEGE//DELIB/FEDCON
                               Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 118 of 153

Periodic Performance Management Reports
                                                                                                                                                    Slide
Status                             Report Title                                                         Summary
                                                                                                                                                   Number
         2020 Census: Questionnaire Assistance Inbound Calls               Inbound call support continues. A return call option is available to        27
                                                                           callers who leave a message requesting this option.
         2020 Census: Monthly FY 2020 Budget Execution Report              Fiscal Year 2020 budget execution is managing budget to address             28
                                                                           critical program needs.




                         Legend     Not Applicable      Completed          On Track        Management Focus      Requires Attention




                                                                                                                                                  26
                                                               CUI//PRIVILEGE//DELIB/FEDCON
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 119 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 120 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 121 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 122 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 123 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 124 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 125 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 126 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 127 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 128 of 153
       Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 129 of 153




Two versions of projection NRFU Completion



Scenario A – Previous Day Method

      This is a simple straight‐line projection of a state’s progress based on previous day’s rate of
       completion. The projected pace of work completion is constant, meaning the percentage of
       work completed yesterday will be the same every day until 99% is reached. It assumes no
       decline in productivity.

       Advantages:
          o Incorporates the current staffing and productivity.
          o An accurate “predictor” for close‐day calculations (the next day or two)

       Disadvantages
           o For areas with current progress of 90‐95%, it can be highly optimistic as it does not
              account for the slowdown that takes place with the most difficult cases as progress
              approaches 99%.
           o It is susceptible to predictable, daily fluctuations in productivity. Sundays are less
              productive than Tuesdays. NRFU productivity during SBE activities was lower.
           o Can be highly variable based on local conditions – weather, fires, civil unrest, etc.

Scenario B – “Banded” Method

      This is a projection based on the pattern of completion for previous states, based on the
       progress at different intervals of completion. It uses “bands” of completion rates which apply to
       all states within the “band”. It incorporates a higher rate of productivity at lower rates of
       completion and assumes a significant slowing as rates approach 99%. It uses average rates of
       completion for states which have already passed these intervals.

       Advantages:
          o Reflects the decline in productivity as completion rates near 99%
          o Uses “real” completion data

       Disadvantages:
           o Does not account for recent interventions, such as staffing, travelers and workload
              reconfigurations. Some of these are significant.
           o Reflects work during the period when restrictions were in place as a result of the TRO.
           o Includes the “learning curve” of managers figuring out the system and the finishing
              process. We know the first few states were very difficult to finish because of issues with
              systems and procedures.
       Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 130 of 153


From:            Ron S Jarmin (CENSUS/DEPDIR FED)
To:              Risko, Daniel (Federal); Dillingham, Steven
Cc:              Fontenot, Albert E; Stempowski, Deborah M; Olson, Timothy P; Christy, James T; Lamas, Enrique
Subject:         Draft slides for 11:30 Monday discussion
Date:            Friday, September 25, 2020 8:08:37 PM
Attachments:     Proposed Options for Completion of Enumeration v3.pdf



Dan,

The team has developed this short slide deck for discussion with the Secretary on Monday. In
it we recommend closing out field operations no earlier that 10/5. We also, pose two
options. One closes out field work on 10/5 to begin processing on 10/6 and allows us to meet
the 12/31 deadline should that be reinstated on appeal. The second, stays in the field longer
to allow additional states to reach the 99% completion rate goal and for better completion
rates in hard to count areas such as tribal lands. This option would preclude meeting the
12/31 date, but furthers the goal of a complete and accurate 2020 Census.

We provide information on two projections for states making the 99% goal. We have some
confidence that we'll be closer to the projection A prediction than projection B which has
fewer states meeting the goal by 9/30 and 10/5. However, this is not an exact science and
there are plausible scenarios that would push us towards projection B. Note that we will be
updating these projections Sunday evening with the latest information. Thus, we prefer not
sharing broadly until Monday morning,

Let me know if you or Karen have any questions.




________________________
Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
o: 301-763-1858 | m: PII
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 131 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 132 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 133 of 153
     Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 134 of 153


From:           Steven Dillingham (CENSUS/DEPDIR FED)
To:             Risko, Daniel (Federal); Kourkoumelis, Aristidis (Federal)
Subject:        Fw: Draft Slides for Monday
Date:           Saturday, September 26, 2020 3:24:50 PM



FYI- my recommended slide edits yesterday for technical accuracy. See below.

From: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>
Sent: Friday, September 25, 2020 7:52 PM
To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/DCMD FED) <Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Re: Draft Slides for Monday

Recommend slight edits to the slides for technical accuracy. On slides 2 and 3, edit references
to "apportionment counts" to "state population counts for apportionment".
The edits would apply in several places, including:

Slide 2 - first sentence and twice in final bullet.
Slide 3 - second paragraph (heading and bullets); also in Option 1 & 2

(The change for technical accuracy would acknowledge that the apportionment algorithm
application does not have to be performed by end of December, in case it takes a day or so
longer.)



From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Friday, September 25, 2020 6:18 PM
To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>
Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah Stempowski
(CENSUS/DCMD FED) <Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Draft Slides for Monday

Steve,

The team has developed this short slide deck for discussion with the Secretary on Monday. In
it we recommend closing out field operations no earlier that 10/5. We also, pose two
     Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 135 of 153


options. One closes out field work on 10/5 to begin processing on 10/6 and allows us to meet
the 12/31 deadline should that be reinstated on appeal. The second, stays in the field longer
to allow additional states to reach the 99% completion rate goal and for better completion
rates in hard to count areas such as tribal lands. This option would preclude meeting the
12/31 date, but furthers the goal of a complete and accurate 2020 Census.

We provide information on two projections for states making the 99% goal. We have some
confidence that we'll be closer to the projection A prediction than projection B which has
fewer states meeting the goal by 9/30 and 10/5. However, this is not an exact science and
there are plausible scenarios that would push us towards projection B.

Please review the deck so we can send it to Risko. If you have any questions, please don't
hesitate to reach to any of us.

Thanks


________________________
Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
o: 301-763-1858 | m: PII
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov
     Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 136 of 153


From:            Steven Dillingham (CENSUS/DEPDIR FED)
To:              Jarmin, Ron S
Subject:         Fw: Slides for 11:30
Date:            Monday, September 28, 2020 9:59:09 AM
Attachments:     Proposed Options for Completion of Enumeration Combined.pdf



Ron, Is this the latest deck version? It has the previous language referencing "apportionment"
rather than "state population counts for apportionment." If the recommended technical edits
are OK, you may wish to forward the later version. Thanks, Steve

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Monday, September 28, 2020 9:09 AM
To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali Mohammad
Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>; Deborah Stempowski (CENSUS/DCMD FED)
<Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Nathaniel Cogley (CENSUS/DEPDIR FED) <nathaniel.cogley@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Benjamin A Overholt (CENSUS/DEPDIR FED)
<benjamin.a.overholt@census.gov>; Michael T Thieme (CENSUS/ADDC FED)
<Michael.T.Thieme@census.gov>
Subject: Slides for 11:30

Here are the slides we'll be discussing with the Secretary. These include detailed tables
showing completion for lagging states that Dan Risko asked for. When Al and I spoke with him
yesterday, he indicated that there's support for staying in the field to at least 10/5.

Note that we're seeing some slow down since the court ruling.

Thanks


________________________
Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
o: 301-763-1858 | m: PII
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 137 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 138 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 139 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 140 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 141 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 142 of 153
       Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 143 of 153


From:             Ron S Jarmin (CENSUS/DEPDIR FED)
To:               Risko, Daniel (Federal); Dillingham, Steven
Subject:          Fwd: Slides for 11:30
Date:             Monday, September 28, 2020 10:33:10 AM
Attachments:      Proposed Options for Completion of Enumeration Combined v2.pdf
                  ATT00001.htm


Dan,

Please use this version.

Thanks



Begin forwarded message:


       From: "Christopher M Denno (CENSUS/ADDC FED)"
       <christopher.m.denno@census.gov>
       Date: September 28, 2020 at 10:15:47 AM EDT
       To: "Ron S Jarmin (CENSUS/DEPDIR FED)" <Ron.S.Jarmin@census.gov>
       Cc: "Albert E Fontenot (CENSUS/ADDC FED)"
       <Albert.E.Fontenot@census.gov>
       Subject: Re: Slides for 11:30



       Updated with changes to 'apportionment'.

       Christopher Denno, Special Assistant
       Decennial Census Programs
       U.S. Census Bureau
       Room 8H143| Office: 301.763.4092| Mobile: PII
       census.gov | @censusbureau
       Shape your future. START HERE > 2020census.gov



       From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
       Sent: Monday, September 28, 2020 10:09 AM
       To: Christopher M Denno (CENSUS/ADDC FED) <christopher.m.denno@census.gov>
       Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
       Subject: Re: Slides for 11:30

       Call me


               On Sep 28, 2020, at 10:06 AM, Christopher M Denno
               (CENSUS/ADDC FED) <christopher.m.denno@census.gov> wrote:
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 144 of 153




     Is there a specific place we want to change from 'apportionment' to
     'state population counts for apportionment', or do you want me to
     make that change whenever we say 'apportionment'?

     Christopher Denno, Special Assistant
     Decennial Census Programs
     U.S. Census Bureau
     Room 8H143| Office: 301.763.4092| Mobile: PII
     census.gov | @censusbureau
     Shape your future. START HERE > 2020census.gov



     From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
     Sent: Monday, September 28, 2020 10:02 AM
     To: Steven Dillingham (CENSUS/DEPDIR FED)
     <steven.dillingham@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
     <Albert.E.Fontenot@census.gov>; Christopher M Denno (CENSUS/ADDC
     FED) <christopher.m.denno@census.gov>
     Subject: Re: Slides for 11:30

     Apologies. I corrected this on Friday, but it didn't get incorporated
     into Chris's master deck. Will fix.


     ________________________
     Ron S Jarmin, PhD., Deputy Director

     U.S. Census Bureau
     o: 301-763-1858 | m: PII
     census.gov | @uscensusbureau
     Shape your future. START HERE > 2020census.gov



     From: Steven Dillingham (CENSUS/DEPDIR FED)
     <steven.dillingham@census.gov>
     Sent: Monday, September 28, 2020 9:51 AM
     To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
     Subject: Fw: Slides for 11:30

     Ron, Is this the latest deck version? It has the previous language
     referencing "apportionment" rather than "state population counts
     for apportionment." If the recommended technical edits are OK, you
     may wish to forward the later version. Thanks, Steve

     From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 145 of 153


     Sent: Monday, September 28, 2020 9:09 AM
     To: Steven Dillingham (CENSUS/DEPDIR FED)
     <steven.dillingham@census.gov>; Ali Mohammad Ahmad
     (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
     (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Deborah
     Stempowski (CENSUS/DCMD FED)
     <Deborah.M.Stempowski@census.gov>; Timothy P Olson (CENSUS/ADFO
     FED) <Timothy.P.Olson@census.gov>; James T Christy (CENSUS/LA FED)
     <James.T.Christy@census.gov>; Nathaniel Cogley (CENSUS/DEPDIR FED)
     <nathaniel.cogley@census.gov>; Ali Mohammad Ahmad
     (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christa D Jones
     (CENSUS/DEPDIR FED) <Christa.D.Jones@census.gov>; Enrique Lamas
     (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Benjamin A
     Overholt (CENSUS/DEPDIR FED) <benjamin.a.overholt@census.gov>;
     Michael T Thieme (CENSUS/ADDC FED) <Michael.T.Thieme@census.gov>
     Subject: Slides for 11:30

     Here are the slides we'll be discussing with the Secretary. These
     include detailed tables showing completion for lagging states that
     Dan Risko asked for. When Al and I spoke with him yesterday, he
     indicated that there's support for staying in the field to at least 10/5.

     Note that we're seeing some slow down since the court ruling.

     Thanks


     ________________________
     Ron S Jarmin, PhD., Deputy Director
     U.S. Census Bureau
     o: 301-763-1858 | m PII
     census.gov | @uscensusbureau
     Shape your future. START HERE > 2020census.gov
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 146 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 147 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 148 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 149 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 150 of 153
Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 151 of 153
                                                                          Page 1 of 2
         Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 152 of 153




    Re: Thank you and question
    Wilbur Ross PII
    Mon 9/28/2020 5:12 PM
    To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
    Cc: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
    <James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Enrique
    Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Kelley, Karen (Federal) <KKelley@doc.gov>; Steven
    Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Walsh, Michael (Federal)
    <MWalsh@doc.gov>

    Dear Ron, Thanks for the confirmation. Based on the staff recommendation I am extending
    the field operation toOctober 5. Best regards , Wilbur Ross

    Sent from my iPhone


          On Sep 28, 2020, at 4:30 PM, Ron S Jarmin (CENSUS/DEPDIR FED)
          <Ron.S.Jarmin@census.gov> wrote:



          Yes sir, we need to finish field work on 10/5 if we are to have enough time (and
          assuming all goes well) to finish the processing of the resident population,
          federally affiliated overseas and, DPP


          Thanks

          ________________________
          Ron S Jarmin, PhD., Deputy Director

          U.S. Census Bureau
          o: 301-763-1858 | m: PII
          census.gov | @uscensusbureau
          Shape your future. START HERE > 2020census.gov



          From: Wilbur Ross PII              >
          Sent: Monday, September 28, 2020 3:52 PM
          To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Albert E Fontenot
          (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
          <James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
          <Timothy.P.Olson@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
          <Enrique.Lamas@census.gov>
          Cc: Kelley, Karen (Federal) <KKelley@doc.gov>; Steven Dillingham (CENSUS/DEPDIR FED)




https://outlook.office365.com/mail/search/id/AAMkADUzMmZjZmE2LTJkMGUtNDhiYi... 9/28/2020
                                                                         Page 2 of 2
        Case 5:20-cv-05799-LHK Document 233 Filed 09/29/20 Page 153 of 153


         <steven.dillingham@census.gov>; Walsh, Michael (Federal) <MWalsh@doc.gov>
         Subject: Thank you and question

         Thank you for the excellent briefing this afternoon. As I prepare to make the decision, I
         would like to make sure that I understood correctly that your team’s opinion is that DPP

                          Please confirm at your earliest convenience as I understand DPP
                                               Thank you again.




https://outlook.office365.com/mail/search/id/AAMkADUzMmZjZmE2LTJkMGUtNDhiYi... 9/28/2020
